IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                               NOS. WR-73,697-06, -07, -08 & -09


                      EX PARTE RAUL DAVID JACKSON, Applicant


           ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
 CAUSE NOS. W06-00448-K(B), W06-00445-K(B), W06-00450-K(B) & W06-00453-K(B)
                  IN CRIMINAL DISTRICT COURT NO. 4
                         FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count

of possession with the intent to deliver a controlled substance and three counts of delivery of a

controlled substance. He was sentenced to imprisonment for forty-five, thirty, twenty-five, and

twenty years. The Fifth Court of Appeals affirmed his convictions. Jackson v. State, Nos. 05-10-

01190-CR, 05-10-01191-CR, 05-10-01192-CR & 05-10-01193-CR (Tex. App.—Dallas Mar. 22,

2012) (not designated for publication).
                                                                                                     2

       On November 26, 2014, the trial court entered timely orders designating issues. The District

Clerk then forwarded these applications to this Court because the trial court had not made findings

of fact and conclusions of law within 181 days of the State’s receipt of these applications. TEX . R.

APP . P. 73.4(b)(5). We remand these applications so the trial court can complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The plea papers in the causes,

as originally indicted, shall also be forwarded with the supplemental record. Any extensions of time

shall be obtained from this Court.



Filed: May 20, 2015
Do not publish